Roe, C.J. This matter comes before the Court upon the joint stipulation of the parties, which states as follows: 1. That the instant claim arose from an automobile accident on the Stevenson Expressway in Chicago, on February 19,1979. 2. That Claimant Melvin Williamson was the driver of the vehicle in question, and Claimant Mary Lisa Christian was the passenger. 3. That contemporaneous with the filing of the instant stipulation, Claimant Mary Lisa Christian has filed a motion for voluntary dismissal of her claim. 4. That said motion leaves Melvin Williamson as the sole Claimant in the instant claim. 5. That after careful consideration of the issues and facts pertaining to the instant claim, as well as the potential time, preparation and expense of litigation and its possible outcome, the parties have agreed to settle the claim for the sum of $7,500.00. 6. That this amount is offered by Respondent and accepted by Claimant as full, complete and final satisfaction of the instant claim or any other claim arising out of the accident in question. 7. That there are no disputes of fact or law between the parties. 8. That both parties waive hearing, the submissionn of evidence and the filing of briefs. 9. That both parties have entered into this stipulation with full knowledge of all facts and law relating to the claim, and feel that an award in the amount agreed upon is a fair and reasonable sum, and that the granting of such an award would be in the best interests of all concerned. Although the Court is not bound by a stipulation such as this, it is also not desirous of interposing a controversy where none appears to exist. As long as the stipulation appears reasonable and fair, we see no reason to question its validity or to force the parties to take the time and expense of proving facts which are not in dispute. We find the stipulated facts to be sufficient to sustain a finding of liability on the part of Respondent and an award in the agreed amount. Claimant is hereby awarded the amount of $7,500.00 (seven thousand five hundred dollars and no cents).